


SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
THIS SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into this 30th day of December, 2015, by and between SILICON VALLEY
BANK, a California corporation (“Bank”) and AEROHIVE NETWORKS, INC., a Delaware
corporation (“Borrower”).
RECITALS
A.Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of June 21, 2012 (as the same may from time to time be further amended,
modified, supplemented or restated, the “Loan Agreement”).
B.Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.
C.Borrower has requested that Bank amend the Loan Agreement to modify clause (k)
of the definition of Permitted Investments.
D.Bank has agreed to so amend the definition of Permitted Investments, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2.    Amendment to Loan Agreement.
2.1    Section 13 (Definitions). Clause (k) of the definition of “Permitted
Investments” set forth in Section 13.1 of the Loan Agreement is hereby amended
in its entirety and replaced with the following:
(k)    provided no Event of Default has occurred and is continuing, other
Investments not otherwise permitted by Section 7.7 not exceeding One Million
Five Hundred Thousand Dollars ($1,500,000) in the aggregate outstanding in any
fiscal year.
3.    Limitation of Amendment.
3.1    The amendment set forth in Section 2, above, is effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (1) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (1) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.
3.2    This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.
3.3    In addition to those Events of Default specifically enumerated in the
Loan Documents, the failure to comply with the terms of any covenant or
agreement contained herein shall constitute an Event of Default and shall
entitle the Bank to exercise all rights and remedies provided to the Bank under
the terms of any of the other Loan Documents as a result of the occurrence of
the same.

Active 27733159v1 220763.001325

--------------------------------------------------------------------------------




4.    Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
4.1    Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
4.2    Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
4.3    The organizational documents of Borrower delivered to Bank on April 4,
2014 remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;
4.4    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
4.5    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (1) any law or regulation
binding on or affecting Borrower, (1) any contractual restriction with a Person
binding on Borrower, (1) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (1) the organizational documents of Borrower;
4.6    The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and
4.7    This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
5.    Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.
6.    Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
7.    Effectiveness. This Amendment shall be deemed effective upon (1) the due
execution and delivery to Bank of this Amendment by each party hereto, and
(1) payment of Bank’s legal fees and expenses in connection with the negotiation
and preparation of this Amendment.
[Signature page follows.]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
BORROWER:


AEROHIVE NETWORKS, INC.


By:
/s/ John Ritchie
Name:
John Ritchie
Title:
CFO







BANK:


SILICON VALLEY BANK


By:
/s/ Alina Zinchik
Name:
Alina Zinchik
Title:
Vice President






